Citation Nr: 1045342	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-07 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for a gunshot wound to the right index finger with 
osteoarthritis of the distal interphalangeal joint.  

2.  Entitlement to an increased disability evaluation for 
residuals of a gunshot wound to the left thigh, Muscle Group XV, 
currently rated as 30 percent disabling.  

3.  Entitlement to an increased disability evaluation for 
posttraumatic stress disorder (PTSD), currently rated as 30 
percent disabling.  

4.  Entitlement to a total disability evaluation due to 
individual unemployability as a result of service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps 
from June 1966 to June 1969.  The Board notes that the Veteran 
was awarded the Purple Heart Medal, Combat Action Ribbon, and 
Bronze Star Medal with combat V.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

The Veteran, in a December 2008 statement, asserted that he was 
no longer to obtain or sustain substantial gainful employment due 
to his service-connected disabilities.  In his October 2005 
claim, he reported that he last worked full-time in November 
2002, and had worked for the United States Postal Service from 
August 1973 to November 2003, adding that he had been instructed 
to retire early and had been on sick leave from November 2002 
until his actual retirement date in November 2003.  His employer 
confirmed that he had been employed from August 1973 until the 
last day of November 2003, and that he had retired.

The Veteran's representative, in his October 2010 written 
argument, requested that the Veteran be afforded additional VA 
examinations as the last VA examinations afforded the Veteran had 
occurred in March 2008 and that, considering the nature of the 
conditions it is plausible that they may have worsened since the 
last VA examination.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability. VAOPGCPREC 11-95 
(1995). The veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992). 

The Veteran's representative also requested that the Veteran be 
afforded a VA examination with opinion concerning his 
employability.  The representative noted that the Veteran filed 
for benefits in 2005 - clearly later than his retirement in 
2003 - and that it is not beyond the realm of possibility that 
the Veteran's conditions could have worsened since his 
retirement, now making him unemployable.  While the Board notes 
that the VA examiners made some reference to employment impact 
caused by the service-connected disabilities at the time of the 
March 2008 VA examinations, there was no specific opinion 
rendered as to whether the Veteran's service-connected 
disabilities resulted in an inability to obtain or maintain 
employment.  The Court has held that in the case of a claim for a 
TDIU, the duty to assist requires that VA obtain an examination 
which includes an opinion on what effect the Veteran's service-
connected disabilities have on his ability to work. 38 U.S.C. § 
5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

The Board further notes that the last VA treatment records 
associated with the claims folder were printed in October 2007 
and date no later than that month.  VA is deemed to have 
constructive knowledge of documents which are generated by VA 
agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 
(1992).  If those documents predate a Board decision on appeal, 
are within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in contemplation of 
law, before the Secretary and the Board and should be included in 
the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
Veteran's treatment from the Buffalo, New 
York VAMC from October 2007 to the present.  

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.

If there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should reconcile the diagnoses and specify 
which symptoms are associated with each of 
the disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder or 
another, it should be so indicated.  The 
claims file should be made available to the 
examiner.

The examiner should assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF) provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) only as it relates to the 
Veteran's service-connected psychiatric 
disability.

3.  Schedule the Veteran for VA orthopedic 
and neurological evaluations of his left 
lower extremity.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder, to include a copy of this 
remand, must be made available to the 
examiner(s) for review and the examiner(s) 
should note such review in the report.

As it relates to the left lower extremity 
the examiner is requested to determine what 
Muscle Groups are involved, to include 
whether additional Muscle Groups in 
addition to Muscle Group XV are involved.  
The examiner should also comment on the 
severity of impairment for each Muscle 
Group involved. 

The examiner should also comment as to what 
nerve impairment, if any, is a result of 
the left lower extremity gunshot wound 
residuals.  Ranges of motion for the left 
hip and knee should also be reported in 
degrees.  The examiner should determine 
whether the left lower extremity disability 
is manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles or 
nerves.  These determinations should be 
expressed in terms of the additional degree 
of range of motion loss due to any pain, 
weakened movement, excess fatigability, 
incoordination, or flare-ups.  If nerve 
involvement is present, the examiner is 
requested to indicate whether the 
impairment is slight, moderate, severe, or 
complete.  

4.  Schedule the Veteran for a VA 
orthopedic examination in order to 
ascertain the current nature and extent of 
the Veteran's service-connected right index 
gunshot wound residuals with osteoarthritis 
of the distal interphalangeal joint 
disability.  The examiner should take a 
measurement of the gap between the 
fingertip and the proximal transverse 
crease, when extended, as well as flexion 
and extension of the right index finger.  
The examiner should determine whether the 
right index disability is manifested by 
weakened movement, excess fatigability, or 
incoordination.   These determinations 
should be expressed in terms of the 
additional degree of range of motion loss 
due to any pain, weakened movement, excess 
fatigability, incoordination, or flare-ups.  
The examiner should also indicate whether 
there is any favorable or unfavorable 
ankylosis of the right index finger, and 
whether the service-connected right index 
finger disability has resulted in 
limitation of motion of other digits or 
interference with overall function of the 
right hand.  The report of examination 
should include complete rationale for all 
opinions expressed.  The claims folder must 
be made available to the examiner for 
review, and the examiner must indicate 
whether such a review was performed.

5.  With regard to the all examiners who 
perform the above examinations, each is 
requested to answer the following:  
Whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, is it at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's service-
connected disabilities-PTSD, residuals of a 
gunshot wound to the left thigh, residuals 
of a gunshot wound to the right index 
finger, bilateral hearing loss, and 
tinnitus - either alone or in the 
aggregate, preclude him from securing and 
following substantially gainful employment 
consistent with his education and 
occupational experience.

The examiners should clearly outline the 
rationale for any opinion or conclusion 
expressed and all clinical findings should 
be reported in detail.  If any requested 
medical opinion cannot be given, the 
examiners should state the reasons why.

6.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

